HARDY, Judge.
These cases, consolidated for trial and appeal, are actions in which the respective plaintiffs seek damages from the State of Louisiana. There was judgment for plaintiffs, from which defendant has appealed.
Although the minutes in each case, as reflected by the record, disclose that judgments were rendered, the record does not include the signed judgments.
It is fundamental that a judgment is the basis for an appeal’ and without a judgment an appeal may not be considered.
*156Accordingly, it is ordered that these cases be and they are hereby remanded to the Honorable the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, for completion of the record, and that after such action tlie completed transcript be returned to this Court for consideration of' the appeal.
KENNON, J., not participating.